JOHNSON, Circuit Judge, dissenting:
Although I concur in most of Judge Hill’s opinion, I disagree with his resolution of one issue: whether Coker’s joinder of ficti*1442tious defendants was fraudulent. Because I conclude that the joinder was fraudulent, I would find that the suit was properly removed to federal court.
As the majority notes, Amoco has the burden of proving fraudulent joinder. The standard for determining when joinder is fraudulent was stated in Parks v. New York Times Company, 308 F.2d 474 (5th Cir.1962), cert. denied, 376 U.S. 949, 84 S.Ct. 964, 11 L.Ed.2d 969 (1964): “[B]ad faith in the joinder is necessary. The defendant may show bad faith in joinder by proving that the plaintiff stated the facts knowing them to be false, or with enough information within reach so that he should have known them to be false.” Id. at 478. Because Coker named fictitious defendants under the Alabama fictitious parties rule, the purpose and operation of that statute should be examined in determining whether the fictitious defendants were fraudulently joined.
Rule 9(h) of the Alabama Rules of Civil Procedure permits a plaintiff “who is ignorant of the name of an opposing party to join that party by any fictitious name and, when the true name is discovered, thereafter to amend by substituting the true name.” Baggett v. Alto Corporation, 459 F.Supp. 989, 990 (N.D.Ala.1978). For statute of limitations purposes, the subsequent naming of a real party relates back to the time of filing of the original complaint. Alabama Rule of Civil Procedure 15(c). Rule 9(h) is not intended to be used to indefinitely postpone the naming of a party. Rather, the statute is intended to be used:
in emergency cases where neither the name nor the identity of the defendant is known, as where the cause of action is known but the party liable is not, and there is urgent need to get service of process upon the party against whom the plaintiff has an action, or there is need for immediate seizure of property.
Browning v. City of Gadsden, 359 So.2d 361, 363 (Ala.1978); Hinton v. Hobbs, 349 So.2d 28, 29 (Ala.1977).
A brief review of cases discussing the operation of Rule 9(h) demonstrates that Coker’s naming of fictitious parties was fraudulent under the rule. In Hinton v. Hobbs, supra, the court held that the plaintiff, Hinton, improperly substituted a bank for a fictitious party because he could not have been considered ignorant of the identity of the bank at the outset of the action. The court reviewed the record and noted that Hinton had “knowledge of the Bank’s possible involvement in the activity complained of in the original complaint.” 349 So.2d at 31 (emphasis added). The court did not require that Hinton have definite knowledge of the bank’s involvement. Instead, it reasoned:
From a process of elimination, it is fair to conclude that the Bank was another person, firm or corporation that could have withheld the truth concerning the transactions described in the original complaint. From that conclusion, and the admitted knowledge of the true name of the Bank, it follows that Hinton was neither ignorant of the true name of the fictitious defendant nor lacked knowledge of facts giving him a cause of action against that defendant.
Id. A similar standard was followed in Browning v. City of Gadsden, supra, where the court held that the plaintiff’s use of the fictitious party statute was proper because there were no factual allegations which would show that she “had knowledge of any facts concerning the City of Gadsden’s possible involvement in her personal injury action . .. . ” 359 So.2d at 364 (emphasis added). Hinton and Browning illustrate the principle that fictitious parties should not be capriciously used, but should only be joined if their identity truly cannot be ascertained at the time the suit is filed.
The test used in prior cases applying Rule 9(h) and its predecessor statute1 differs from the standard followed by the majority. While acknowledging that Rule 9(h) is intended for emergency cases, the majority nevertheless asserts that Coker has not *1443committed fraud even though he did not name the defendants immediately after ascertaining their identity. The majority’s assertion contradicts Roth v. Scruggs, 214 Ala. 32, 34, 106 So. 182, 184 (1925), which noted that the predecessor statute of Rule 9(h) was “aim[ed] at getting into court the original party intended to be sued, using a fictitious name, until the true name is ascertained, and the proceeding amended accordingly.” The majority also states that the “record does not indicate conclusively that Coker knew the names of the fictitious defendants.... ” P. 1441 n. 3. The record clearly shows, however, that Coker was aware of facts that would have suggested Bearden’s and Hargrove’s possible involvement. Indeed, my reading of the record indicates that the record conclusively demonstrates that Coker knew their names.
Coker named the fictitious parties as Bearden and Hargrove on December 17, 1980, in conjunction with his motion for remand. This was approximately two and one half years after his cause of action arose, and approximately one and one half years after he filed his original complaint. These lapses of time hardly suggest an emergency situation. Most importantly, Coker stated in his deposition, taken on August 3,1979, that Bearden and Hargrove had conspired against him. Therefore, he knew at least by that date the identity of the fictitious defendants. See Shirley v. Getty Oil Co., 367 So.2d 1388 (1979) (plaintiff could not claim to be ignorant of name of opposing party where co-worker’s deposition demonstrated facts from which plaintiff might have decided to bring claim against co-worker). Moreover, Bearden was Coker’s immediate supervisor and Har-grove was the Area Sales Manager. It is incredible for Coker to assert that he did not know or could not have easily learned their names prior to filing his suit, especially when he alleged in his complaint that the defendants made fraudulent misrepresentations to him. The employer-supervisor relationship between Coker and the fictitious defendants is in marked contrast to the relationship between the plaintiff and the fictitious defendants in cases where the use of Rule 9(h) has been upheld. Browning v. City of Gadsden, supra, (fictitious defendant was entity responsible for maintenance of premises where plaintiff injured); Baggett v. Alto Corporation, supra, (fictitious defendants were entities responsible for design of machine which injured plaintiff).
Under these facts, it appears that Coker’s naming of fictitious defendants was a sham under Rule 9(h). Accordingly, I would hold that Amoco has proved fraudulent joinder, and that the action was properly removed to federal court.

. The Committee Comments to Rule 9(h) state that the case law construing the predecessor statute, Tit. 7, § 136, Code 1940, should be consulted when applying Rule 9(h).